EX-99.d.1.i Schedule A to the Investment Advisory Agreement by and between RevenueShares ETF Trust and VTL Associates, LLC Fund: COMPENSATION (as a percentage of average daily net assets): EFFECTIVE DATE: RevenueShares Large Cap Fund 0.45% January 25, 2008 RevenueShares Mid Cap Fund 0.50% January 25, 2008 RevenueShares Small Cap Fund 0.50% January 25, 2008 RevenueShares Consumer Discretionary Sector Fund 0.45% August 15, 2008 RevenueShares Consumer Staples Sector Fund 0.45% August 15, 2008 RevenueShares Energy Sector Fund 0.45% August 15, 2008 RevenueShares Financials Sector Fund 0.45% August 15, 2008 RevenueShares Health Care Sector Fund 0.45% August 15, 2008 RevenueShares Industrials Sector Fund 0.45% August 15, 2008 RevenueShares Information Technology Sector Fund 0.45% August 15, 2008 RevenueShares Materials Sector Fund 0.45% August 15, 2008 RevenueShares ADR Fund 0.60% August 15, 2008 RevenueShares Navellier Overall A 100 Fund 0.60% August 15, 2008 RevenueShares Ultra Dividend Fund 0.45% May 23, 2013 RevenueShares Emerging Market Fund 0.60% May 23, 2013
